DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 8-10 and 11-12, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet et al. (US PGPUB No. 2016/0342692; Pub. Date: Nov. 24, 2016) in view of Ren et al. (US PGPUB No. 2015/0346987; Pub. Date: Dec. 3, 2015).
Regarding independent claim 1,
	Bennet discloses a method performed by data processing apparatus, the method comprising: accessing data that indicates selection preferences of a particular user; See Paragraph [0027], (Disclosing a method of retrieving content items based on ranking data determined by preferences or priorities for said content items.). Note [0035] wherein preference scores for content items indicate user preferences for types of content, i.e. accessing data that indicates selection preferences of a particular user.
determining, independent of the selection preferences of the particular user, a first data set of first content items for presentation to the particular user; See FIG. 3 and Paragraph [0054], (Method 300 of FIG. 3 includes step 301 of receiving identifiers of a plurality of content items that may be ranked according ot a general ranking method, i.e. receiving a first data set of content items for presentation independent of the selection preferences).
determining, dependent on the selection preferences of the particular user, a second data set of second content items for presentation to the particular user, See FIG. 3 and Paragraph [0055], (Method 300 of FIG. 3 includes step 303 of determining content items associated with user-interaction data (e.g. selection preferences of a particular user), i.e. a second set of content items for presentation.)
wherein the second data set includes at least one second content item that: has a ranking in the second data set that is boosted relative to a ranking that would have resulted independent of the selection preferences; See Paragraph [0026], (A user-interaction ranker component may re-rank the ranked content item identifiers using the user-interaction data to generate user-interaction ranked content item identifiers, i.e. second content items having rankings in the second data set (e.g. the data set of content items associated with user-interaction data).) The examiner notes that the re-ranking of content items results in ranking items according to user-interaction data, this results in more relevant items being ranked higher than others, i.e. a boosted ranking relative to the first ranking (e.g. the ranking of step 301).
and is determined to be a content item that the particular user will select; See Paragraph [0055], (User-interaction data includes data that indicates which of the content items a user viewed and/or interacted with.) Note [0021] wherein the re-ranking and adjustments allow the system to generate search results that a user may be interested in, i.e. a content item that the particular user will select.
generating a second display panel that will cause the user device to display the second data set of the second content items; See FIG. 3, (Method 300 comprising step 313 of presenting content identifiers in the second order (e.g. the re-ranking of content based on user-interaction data), i.e. generating a second display panel for displaying the second data set.
Bennet does not disclose generating a first display panel that will cause a user device to display the first data set of the first content items;
generating a first display panel that will cause a user device to display the first data set of the first content items;
providing, to the user device, the first display panel and the second display panel for simultaneous display on the user device, wherein the simultaneous display is a juxtaposition of the first display panel and the second display panel; 
providing, to the user device, data prompting the particular user to select one of the first display panel or the second display panel as a preferred display panel; 
and receiving, from the user device, data indicating a selection of one of the first display panel or the second display panel;
and updating the selection preferences of the particular user based on the data indicating the selection of one of the first display panel or the second display panel.
Ren discloses generating a first display panel that will cause a user device to display the first data set of the first content items; See FIG. 2E, (FIG. 2E illustrates a plurality of selectable images 250a-250d that a user may interact with in order to convey a user preference, i.e. generating a first display panel that will cause a user device to display the first data set of the first content items (e.g. images 250a-250 are content items.)
generating a second display panel that will cause the user device to display the second data set of the second content items; See FIG. 2E, (FIG. 2E illustrates a plurality of selectable images 250a-250d that a user may interact with in order to convey a user preference, i.e. generating a first display panel that will cause a user device to display the first data set of the first content items (e.g. images 250a-250 are content items.)
providing, to the user device, the first display panel and the second display panel for simultaneous display on the user device, wherein the simultaneous display is a juxtaposition of the first display panel and the second display panel; See FIG. 2E, (FIG. 2E illustrates a plurality of selectable images 250a-250d that a user may interact with in order to convey a user preference, i.e. generating a first display panel that will cause a user device to display the first data set of the first content items (e.g. images 250a-250 are content items, i.e. providing, to the user device, the first display panel and the second display panel for simultaneous display.)  The examiner notes that FIG. 2E illustrates four adjacent images, i.e. a simultaneous display representing a juxtaposition of first, second, etc. display panels.
providing, to the user device, data prompting the particular user to select one of the first display panel or the second display panel as a preferred display panel; See FIG. 1 and Paragraphs [0058] & [0060], (FIG. 1 illustrates method 100 comprising step 105 of controlling a mobile display device to provide a prompt for user preference data relating to display parameter settings, i.e. providing, to the user device, data prompting a user to select a display panel.) See FIG. 2E, (FIG. 2E illustrates a plurality of selectable images 250a-250d, i.e. select one of the first, second, etc. display panel(s), that a user may interact with in order to convey a user preference.)
and receiving, from the user device, data indicating a selection of one of the first display panel or the second display panel; See FIG. 1, (Method 100 comprises step 110 wherein user preference data is received from the mobile display device via a user interface system of the mobile display device which may include a touch or gesture, audio/voice, buttons/keys, i.e. receiving, from the user device, data indicating a selection of one of the first, second, etc. display.)
and updating the selection preferences of the particular user based on the data indicating the selection of one of the first display panel or the second display panel. See FIG. 1, (Method 100 comprises step 115 wherein the user preference data is added to a user profile, i.e. updating the selection preferences of the particular user based on the data indicating the selection of one of the first display panel or the second display panel.)
Bennet and Ren are analogous art because they are in the same field of endeavor, optimization of content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bennet to include the method of modifying user attributes based on selection of content as disclosed by Ren. Paragraph [0053] of Ren discloses that visual performance information may be used to optimize the display’s visual quality for the user such as by increasing the brightness of colors or optimizing the display’s power consumption in order to improve the user experience.

Regarding dependent claim 2,
As discussed above with claim 1, Bennet-Ren discloses all of the limitations.
Bennet further discloses the step wherein accessing data that indicates selection preferences of the particular user comprises: determining that preference data specifying selection preferences of the particular user are available; See FIG. 3 and Paragraph [0055], (Method 300 of FIG. 3 includes step 303 of receiving user-interaction data associated with a user and one or more content items, i.e. determining that preference data specifying selection preferences are available (e.g. if user-interaction data can be received by the system then it is considered available.)
and in response to determining that the preference data specifying selection preferences of the particular user are available, accessing the preference data. See FIG. 3 and Paragraph [0056], (Method 300 of FIG. 3 includes step 305 of using user-interaction data to determine content items from a first ranking that are relevant based on said user-interaction data, i.e. user-interaction data is accessed for further processing.)

Regarding dependent claim 5,
As discussed above with claim 1, Bennet-Ren discloses all of the limitations.
Bennet further discloses the step wherein determining that the at least one second content item is a content item that the particular user will select is based on data indicating prior selections of the particular user. See Paragraph [0032], (User-interaction data may comprise a positive signal for a piece of content where a positive signal indicates that a user interacted with a piece of content and had a dwell time that exceeded a particular threshold, i.e. data indicating prior selections of the particular user.)

Regarding dependent claim 8,
As discussed above with claim 1, Bennet-Ren discloses all of the limitations.
Bennet further discloses the step wherein the data that indicates selection preferences of the particular user is based on web history data. See Paragraph [0032], (User-interaction data may comprise a positive signal for a piece of content where a positive signal indicates that a user interacted with a piece of content and had a dwell time that exceeded a particular threshold, i.e. a dwell time for a user on a particular web page is web history data.)

Regarding dependent claim 9,
	As discussed above with claim 1, Bennet-Ren discloses all of the limitations.
Bennet further discloses the step wherein the data that indicates selection preferences of the particular user is based on search history data. See Paragraph [0032], (User-interaction data may comprise a positive signal for a piece of content where a positive signal indicates that a user interacted with a piece of content and had a dwell time that exceeded a particular threshold, i.e. data indicating a previous interaction with a search result constitutes search history data.)
Regarding dependent claim 10,
	As discussed above with claim 1, Bennet-Ren discloses all of the limitations.
Bennet further discloses the step wherein in response to receiving, from the user device, data indicating the selection of the second display panel, the method further comprises: providing, to the user device, data that displays an indication that the second display panel is based on the selection preferences of the particular user. See FIG. 3 and Paragraph [0062], (Method 300 of FIG. 3 comprises step 313 of presenting identifiers for content items in the second order. The user-interaction ranker provides the ranked query results to the user that submitted the query. ). The examiner notes that the second order represents an indication that the results are displayed based on the selection preferences of the particular user.

Regarding independent claim 11,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 9 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 3, 6, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Ren as applied to claim 1 above, and further in view of Schneider (US PGPUB No. 2011/0295824; Pub. Date: Dec. 1, 2011).
Regarding dependent claim 3,
	As discussed above with claim 1, Bennet-Ren discloses all of the limitations.
	Bennet further discloses the step wherein accessing data that indicates selection preferences of the particular user comprises: determining that preference data specifying selection preferences of the particular user are not available, See Paragraph [0026], (If no user preference is found, the system maintains an original ranging, i.e. determining that preference data is not available.)
Bennet-Ren does not disclose the step wherein in response: accessing user activity data from a current user session for the particular user, the user activity data specifying activities of the user; 
accessing user activity data from user sessions for a plurality of other users; 
comparing the user activity data from the current user session for the particular user to the user activity data for the plurality of other users; 
and generating proxy selection preferences for the particular user based on the selection preferences of other users for which the user activity data for the other users meet a similarity threshold to the user activity data from the current user session based on the comparison.  
Schneider disclose the step wherein in response: accessing user activity data from a current user session for the particular user, the user activity data specifying activities of the user; See Paragraph [0021], (Disclosing a prediction engine capable of determining common search queries between a search history of a user and the search history of other users, i.e. accessing user activity data from a current user session of a user (e.g. a history of search queries is an activity).)
accessing user activity data from user sessions for a plurality of other users; See Paragraph [0021], (The prediction engine compares search queries of users with a collection of query histories of other users, i.e. accessing user activity data from other user sessions.)
comparing the user activity data from the current user session for the particular user to the user activity data for the plurality of other users; See Paragraph [0015], (The prediction engine is configured to compare a search history from the user with search query histories from other users across a search engine system, i.e. comparing user activities across user sessions.)
and generating proxy selection preferences for the particular user based on the selection preferences of other users for which the user activity data for the other users meet a similarity threshold to the user activity data from the current user session based on the comparison. See Paragraph [0021], (The comparison of user histories allows the prediction engine to determine a similarity between a test reference for a current user and a reference sequence of another user and generating a search query prediction based on a minimum threshold of similarity, i.e. generating proxy selection preferences (e.g. the criteria of the predicted search query) for a user based on preferences of other users which meet a similarity threshold.)
Bennet, Ren and Schneider are analogous art because they are in the same field of endeavor, optimizing display of search results It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bennet-Ren to include the method of comparing search histories across users to improve query generation as disclosed by Schneider. Paragraph [0026] of Schneider discloses that the method results in better search result caching and better search relevance in terms of results provided and suggestions for additional search terms, thereby improving the user experience.

Regarding dependent claim 6,
	As discussed above with claim 1, Bennet-Ren discloses all of the limitations.
Bennet-Ren does not disclose the step wherein determining that the at least one second content item is a content item that the particular user will select is based on data indicating prior selections of other users that have respective search histories that meet a similarity threshold to a search history of the particular user.
Schneider discloses the step wherein determining that the at least one second content item is a content item that the particular user will select is based on data indicating prior selections of other users that have respective search histories that meet a similarity threshold to a search history of the particular user. See Paragraph [0021], (Disclosing a prediction engine capable of determining common search queries between a search history of a user and the search history of other users in order to generate a predicted search query for the user. The predicted search query therefore retrieves search results, i.e. content items that a user will select based on the matching of search histories.)
Bennet, Ren and Schneider are analogous art because they are in the same field of endeavor, optimizing display of search results It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bennet-Ren to include the method of comparing search histories across users to improve query generation as disclosed by Schneider. Paragraph [0026] of Schneider discloses that the method results in better search result caching and better search relevance in terms of results provided and suggestions for additional search terms, thereby improving the user experience.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.


Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Ren as applied to claim 1 above, and further in view of Ouyang (US PGPUB No. 2019/0082220; Pub. Date: Mar. 14, 2019).
Regarding dependent claim 4,
As discussed above with claim 1, Bennet-Ren discloses all of the limitations.
	Bennet further discloses the step wherein accessing data that indicates selection preferences of the particular user comprises: determining that preference data specifying selection preferences of the particular user are not available, See Paragraph [0026], (If no user preference is found, the system maintains an original ranging, i.e. determining that preference data is not available.)
Bennet-Ren does not disclose the step wherein in response: accessing user activity data from a current user session for the particular user, the user activity data specifying keywords input by the user; 
and generating, based on the keywords, selection data that indicates selection preferences for the particular user. 
Ouyang discloses the step wherein in response: accessing user activity data from a current user session for the particular user, the user activity data specifying keywords input by the user; See Paragraph [0046], (Disclosing a method for generating rankings and ranking models for search results. Search results may be ranked according to a similarity of searched terms, keywords, phrases, etc., i.e. specifying keywords input by the user. A user engagement model may provide a confidence value based on typical user interactions to prevent abnormal sessions or patterns of inputs/outputs from adversely affecting the ranking score, i.e. accessing user activity data from a current user session.) The examiner notes that user sessions are maintained as sessions or patterns of inputs. Confidence values are derived from comparing a current search process with previous sessions or patterns of inputs.
and generating, based on the keywords, selection data that indicates selection preferences for the particular user. See Paragraph [0046], (The term cluster model and user engagement models provide confidence data that affects the ranking of search results according to typical user interacts, i.e. selection data that indicates selection preferences for the particular user.)
Bennet, Ren and Ouyang are analogous art because they are in the same field of endeavor, optimizing display of search results.  It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bennet-Ren to include the method of generating user preference information from keywords and input patterns as disclosed by Ouyang. Paragraph [0022] of Ouyang discloses that the system provides technical benefits that increase information retrieval accuracy and improve delivery of information and data processing tasks by updating and optimizing various displays of information over time. 

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Ren as applied to claim 1 above, and further in view of Lakshmanan et al. (US PGPUB No. 2016/0147847; Pub. Date: May 26, 2016).
Regarding dependent claim 7,
As discussed above with claim 1, Bennet-Ren discloses all of the limitations.
Bennet-Ren does not disclose the step wherein the data that indicates selection preferences of the particular user is based on location data.
Lakshmanan discloses the step wherein the data that indicates selection preferences of the particular user is based on location data. See Paragraph [0014], (Disclosing a method of anticipating user search queries based on particular keywords within an event such as a location. A base query may be formulated and refined with additional constraints including user search criteria and user preferences in a particular area, i.e. preferences of a user based on location data.)
Bennet, Ren and Lakshmanan are analogous art because they are in the same field of endeavor, optimizing display of search results. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bennet-Ren to include the method of selecting query characteristics based on location information as described by Lakshmanan. Paragraph [0013] of Lakshmanan discloses that the method of determining potential future search queries may be advantageous to anticipate user query terms based on presented data, which allows commercial enterprises to present relevant data such as pricing, availability and safety ratings to the user. Providing users with relevant information improves the chances that users will interact with a particular piece of content.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO M MARI VALCARCEL/Examiner, Art Unit 2159